DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.11
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the stationary burner”.  There is insufficient antecedent basis for this limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 6 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUCHER (US9877610).
As to claim 10, BUCHER teaches direct and indirect heat pellet grill system (Figure 1 teaches a grill (1) that is capable of being fueled by pellets. Col. 2, Lines 6-10 teach the grill can supply increased bottom heat (direct) or increased top heat (indirect) alternatively.), comprising: a cooking chamber (Figure 1 teaches the cooking chamber is the interior of the cover (8) and the lower part (2).); a stationary burner adjacent to the cooking chamber (Figure 4 teaches the burner (3) is located on the bottom of the lower part (2) and adjacent to the cooking chamber.); a heat deflector within the cooking chamber (Figures 4 and 7 teach the heat deflector (adjustment cone, 7).), the heat deflector being location adjustable with respect to the stationary burner (Figure 4 teaches the heat deflector (7) is above the burner (3) and has a handle (72).  This allows the heat deflector to be moved by the user with respect to the stationary burner.  Alternatively, Col. 4, Lines 62-65 teach the rotation of the heat deflector (7) during operation of the grill.  Due to the openings (71) in the adjustment cone being rotated when the handle is rotated, a portion of the heat deflector (7) with be moved with respect to the burner during operation.); a rod coupled to the heat deflector and extending out of the cooking chamber through an opening in a wall of the cooking chamber (Figure 4 teaches a rod (72) that connects to the heat deflector (7) and extends out through the opening at the top of the bottom part (2) that forms half of the cooking chamber.), the rod being configured to displace the heat deflector and thereby adjust a position of the heat deflector relative to the stationary burner (Col. 4, Lines 62-65 teach the rotation of the heat deflector (7) during operation of the grill. Due to the openings (71) in the adjustment cone being rotated when the handle is rotated, a portion of the heat deflector (7) with be moved with respect to the burner during operation.); and a drip tray comprising a plurality of louvers and a plurality of apertures located above the stationary burner and the heat deflector and below one or more cooking racks. (Figure 4 teaches a cone (4) that has louvers (43) and apertures (10) and located above the deflector (7) and below the cooking rack (Figure 3, Item 6)). Figure 4 shows the deflector (7) is below the drip tray in that it extends below the bottom surface of the drip tray (4) opening.  Figure 5 teaches the louvers extend out from the body of the cone (4) such that they are capable of diverting grease.)

    PNG
    media_image1.png
    479
    913
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of BUCHER, Figure 4

As to claim 11, BUCHER teaches the grilling system of claim 10, where the heat deflector is capable of adjustment to a first position generally above the stationary burner for providing indirect heat to a cooking surface during cooking operation (Col. 5, Lines 3-11 teach the movement of the deflector (7) such that the openings (41, 71) of each cone are misaligned and the food being grilled is exposed to top heat.) , and further capable of adjustment to a second position generally to a side of the stationary burner for providing direct heat to a cooking surface during cooking operation. (Figure 4 teaches a handle (72) that allows the deflector (7) to be moved out of the outer cone (4) and moved to a position to the side of the burner (outside of the cooking chamber).  This movement allows the food to be directly heated during the cooking operation.)

As to claim 12, BUCHER teaches the grilling system of claim 10 wherein the heat deflector is laterally repositionable with respect to the stationary burner. (Figure 4 teaches a handle (72) that allows the deflector (7) to be moved out of the outer cone (4) and moved to a position to the side of the burner (outside of the cooking chamber).)

As to claim 13, BUCHER teaches the grilling system of claim 10 wherein the heat deflector may be selectively repositioned to one or more locations. (Figure 4 teaches a handle (72) that allows the deflector (7) to be moved out of the outer cone (4) and moved to a selective position determined by the user.)

As to claim 14, BUCHER teaches the grilling system of claim 10, wherein the cooking chamber has a body and access panel for allowing a user to open and close the cooking chamber during cooking operation. (Figures 1-3 teach the cooking chamber (interior of 2 and 8) has an access panel (8) and a body (outer shell of 2, 8).)

As to claim 15, BUCHER teaches the grilling system of claim 11, wherein the drip tray is configured to communicate direct heat from the stationary burner when the heat deflector is in the second position. (Col. 5, Lines 11-18 teach the rotation of the heat deflector to a second position such that the openings (41, 71) overlap and maximum heat is applied through the drip tray (conducting cone, 4).)

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiners best art does not teach or obviate the limitations of independent claim 16.
Specifically, while the art has examples of direct and indirect grills with movable heat deflectors (See CHRISTENSEN (US6314868), KLEINSASSER (US20130298894), BECKER (US20070157918), and COLSTON (US10694892)), rods extending out of the cooking chamber (See CHRISTENSEN (US20040094142), BECKER (US20070157918), and GEORGE (US20140216436)) and drip trays with louvers (See TSUNG (US20090199841), CLARK (US5529798), and SACHERMAN (US8281709)), yet none of the prior art of record disclosed some teaching, suggestion or motivation to combine the individual structural components to arrive at a grill with a heat deflector being configured to slide on one or more rails extending from an internal wall of the cooking chamber to an opposite internal wall of the cooking chamber, a rod coupled to the heat deflector and extending out of the cooking chamber through an opening in a wall of the cooking chamber, and a drip tray comprising a plurality of louvers and a plurality of apertures located above the stationary burner and the heat deflector and below the cooking surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2021